I think the evidence obtained in this case by the search of defendant's residence, and the seizure of his personal effects, without a warrant, was unauthorized and prejudicial.
There is no showing, under the proof offered on objection to the testimony, that the appellant was not living in this house, and was a mere guest. There was no reason why a warrant could not be obtained, and officers should always resort to warrants before searching a home or seizing property found in one which is not contraband, or is not unlawful to possess.
There is no authority for seizing lawful property without a warrant therefor, although the officer may not be a trespasser in entering the premises.
The mere statement by a woman who lived at the place that the officers might enter and search in no manner authorized their seizure of defendant's property and its use against him in the evidence.
I am further of the opinion that it was error to admit the testimony of Salena Moore as a witness against the appellant, because, under the proof in the case, I think, a marriage was established by competent evidence. In fact, there is no evidence sufficient to dispute such marriage. It is true that this was what is known as a *Page 362 
common-law marriage and not a ceremonial marriage; but there is no difference, in legal effect, between them.
If the life of a person is to hang upon, or be determined by, conflicting proof of a marriage to be decided by the judge alone, then a common-law marriage is a perilous venture.
I have never believed that a marriage should be consummated except through obtaining a marriage license, as is fully indicated by my dissenting opinion in Sims v. Sims, 122 Miss. 745, 85 So. 73, 75; but it is the established law that a marriage may be lawfully consummated by a mere agreement of the parties that they consider themselves as husband and wife, and the following of such agreement by cohabitation. The law does not require cohabitation for any continuous length of time, but such marriage must be determined by the agreement of the parties followed by cohabitation, and no mental reservation, not disclosed to the opposite party, will affect the validity of such marriage.
According to my views, the proof in this case over-whelmingly, and practically without dispute, established the agreement of the parties, Columbus Barton and Salena Moore, to be man and wife, followed by cohabitation. It is true they intended subsequently to go through a ceremonial marriage to satisfy the church and the lodges to which they belonged, but it was their intention to be, and they were, in fact, husband and wife, notwithstanding this intention to have a future ceremonial marriage.
The proof that the appellant had been previously married and was undivorced is insufficient to establish a previous marriage. It is true that he had lived with another woman and she had claimed to be his wife. The appellant testified, and it is not disputed, that there was never any agreement between them to marry; consequently, there is no proof that amounts to a legal certainty that Columbus Barton was incapable, by a previous marriage, to enter into a marriage with Salena *Page 363 
Moore. Her testimony, of course, was very material and very damaging to the appellant.